t c memo united_states tax_court roxie lee jackson petitioner v commissioner of internal revenue respondent docket no filed date roxie lee jackson pro_se albert b kerkhove for respondent memorandum findings_of_fact and opinion marvel judge respondent determined the following deficiencies and additions to tax with respect to petitioner’s federal income taxes ‘a111 section references are to the internal_revenue_code in effect for the taxable years at issue and all rule references are to the tax_court rules_of_practice and procedure addition_to_tax year deficiency sec_6651 a dollar_figure dollar_figure after concessions ’ the sole issue for decision is whether the refund of overpayments made by petitioner in and is barred by the operation of sec_6511 and sec_6512 we hold that it is findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference at the time the petition was filed petitioner resided in elkhorn nebraska petitioner failed to file timely federal_income_tax returns for the years and on date petitioner and his wife mailed their joint federal_income_tax return for to the internal_revenue_service service with a letter the date letter informing the service that they had not yet filed their federal_income_tax returns for and but that the returns would be completed shortly respondent concedes the deficiencies to the extent they exceed the amounts reported on petitioner and his wife’s federal_income_tax returns for and respondent also concedes the additions to tax the record does not disclose when the service received the return and letter although respondent concedes the service received the documents neither the return nor the april continued - - the letter stated further that petitioner and his wife anticipated each of the delinquent returns would show an income_tax refund of several thousand dollars and emphasized that petitioner and his wife did not owe any additional taxes for the years and the letter stated petitioner and his wife were due refunds for each year the letter referenced petitioner’s social_security_number and was sent on behalf of both petitioner and his wife only petitioner’s wife signed the letter however on date respondent mailed notices of deficiency for and to petitioner the notices of deficiency did not refer to the date letter petitioner filed a timely petition in response to the notices on date petitioner and his wife filed joint federal_income_tax returns for and with the internal_revenue_service center at kansas city missouri the and returns reported the following income_tax year withholding income_tax due overpayment dollar_figure dollar_figure dollar_figure big_number big_number big_number continued letter was introduced as an exhibit in this case by either party our findings_of_fact regarding the contents of the date letter are drawn from the testimony of petitioner and his wife which we concluded was credible respondent did not contest their description of the date letter q4e- respondent has accepted the returns as filed but disputes that petitioner and his wife have overpayments of tax allowable by law claiming that refunds of the overpayments for and are barred by sec_6511 and sec_6512 b opinion if a notice_of_deficiency is issued to a taxpayer for a particular taxable_period and the taxpayer files a timely petition in this court claiming an overpayment for that taxable_period that overpayment may be refunded only as provided in sec_6512 sec_6512 sec_301_6512-1 proced admin regs with respect to a taxpayer’s claim to an overpayment in a proceeding before this court the requirements of sec_6512 are jurisdictional 516_us_235 116_tc_31 n petitioner bears the burden of proving that his claimed overpayments are refundable under sec_6512 rule a sec_6512 provides that if the tax_court finds that the taxpayer has made an overpayment of income_tax for the same taxable_year in respect of which the commissioner determined a deficiency the court has jurisdiction to determine the amount of the burden_of_proof provisions of sec_7491 do not apply here because the examination in this case began before date internal_revenue_service restructuring reform act of publaw_105_206 sec 112_stat_726 the overpayment and the overpayment amount must be credited or refunded to the taxpayer after the decision has become final sec_6512 limits the amount of the credit or refund however sec_6512 provides that no credit or refund of any portion of the tax shall be allowed or made unless the tax_court determines as part of its decision that such portion was paid-- a after the mailing of the notice_of_deficiency b within the period which would be applicable under sec_6511 c or d if on the date of the mailing of the notice_of_deficiency a claim had been filed whether or not filed stating the grounds upon which the tax_court finds that there is an overpayment or c within the period which would be applicable under sec_6511 c or d in respect of any claim_for_refund filed within the applicable_period specified in sec_6511 and before the date of the mailing of the notice of deficiency-- which had not been disallowed before that date which had been disallowed before that date and in respect of which a timely suit_for_refund could have been commenced as of that date or in respect of which a suit_for_refund had been commenced before that date and within the period specified in sec_6532 no portion of either overpayment was paid within the period described in sec_6512 a or b in this case the overpayments in question were made before the date the notices of deficiency were mailed and outside the periods which would be -- - applicable under sec_6511 c or d if the claims for refund were deemed filed on the dates the notices of deficiency were mailed sec_6511 commissioner v lundy supra likewise sec_6512 b c and does not apply because petitioner’s alleged informal refund claim had not been disallowed before the date the notice_of_deficiency was mailed and because petitioner had not filed a timely refund_suit before the date the notice_of_deficiency was mailed the only provision of sec_6512 under which petitioner arguably qualifies is sec_6512 b c which requires proof that the taxpayer seeking a refund filed a timely refund claim that had not been disallowed before the date the notice_of_deficiency was mailed the arguments of the parties ordinarily if a taxpayer does not file his federal_income_tax return for a taxable_year before the commissioner mails a notice_of_deficiency for that same year any refund of income_tax for that taxable_year is limited to the taxes paid within years before the date the notice_of_deficiency is mailed commissioner v lundy supra see generally sec_6511 sec_6512 b b respondent contends that petitioner falls within this rule according to respondent petitioner is entitled to a an amendment to sec_6512 effective for tax years ending after date and thus inapplicable here extends the lookback period to years in some circumstances refund only if the taxes in question were paid during the period beginning on date and ending on date because the only payments petitioner made for and were attributable to federal_income_tax withholding and therefore are deemed by statute to have been made on date and respectively sec_6513 respondent contends that no portion of the claimed overpayments was paid during the applicable 2-year period petitioner argues however that he filed a timely refund claim under sec_6512 b c although petitioner did not file his federal_income_tax returns for and until after the notices of deficiency were mailed petitioner contends that the date letter qualified as an informal refund claim with respect to his overpayments for and and that his informal refund claim was filed within years of the dates the overpayments were deemed paid as required by sec_6511 petitioner implicitly argues that the date letter provided sufficient information to respondent to qualify as an informal refund claim and that an informal refund claim is a qualifying claim under sec_6512 respondent denies that petitioner filed an informal refund claim with respect to petitioner’s and overpayments the date letter although respondent could not locate the date letter and petitioner could not find a copy of it to introduce in evidence at trial respondent conceded that such a letter was sent and received and does not dispute the description of its contents given by petitioner and his wife at trial in the date letter petitioner and his wife provided a statement of the reasons they had not filed their returns for asserted their intention to file the returns for shortly and stated clearly that they did not owe any additional tax for any of the years the letter stated unequivocally that petitioner and his wife had overpaid their taxes for each of the years and that the irs owed them several thousand dollars for those years the letter was written by petitioner’s wife on behalf of herself and petitioner referenced petitioner and his social_security_number and was reviewed by petitioner before it was mailed it was attached to the delinguent joint federal_income_tax return of petitioner and his wife the return was signed under oath by both petitioner and his wife and claimed a refund of income_tax overpaid respondent subsequently refunded the overpayment to petitioner and his wife - respondent argues that the date letter petitioner mailed to the internal_revenue_service center did not qualify as a refund claim for several reasons the date letter did not satisfy the technical requirements for a formal refund claim petitioner did not sign the letter under penalties of perjury the date letter did not set forth in detail each ground upon which a claim_for_refund was being made or the exact basis for the claim under regulations promulgated by the secretary a properly prepared claim_for_refund formal refund claim must satisfy certain requirements sec_301_6402-2 and sec_301_6402-3 proced admin regs ’ although respondent correctly points out that the date letter does not satisfy the requirements of a formal ‘they include the following the claim must be in writing for taxes other than income_tax the claim must be on form_843 sec_301_6402-2 proced admin regs for income taxes any claim_for_refund must be made on the appropriate income_tax return or amended income_tax return sec_301_6402-3 proced admin regs the claim must set forth in detail each ground upon which a refund is claimed and facts sufficient to apprise the commissioner of the basis of the refund sec_301_6402-2 proced admin regs the claim must be verified by a written declaration that it is made under penalties of perjury id if a claim is executed by an agent of the taxpayer a power_of_attorney must accompany the claim sec_301_6402-2 proced admin regs with respect to income_tax and other taxes not relevant here a separate claim is required for each taxable_period sec_301_6402-2 proced admin regs refund claim the defects respondent identifies do not necessarily render the date letter ineffective as an informal refund claim it has long been recognized that a writing which does not qualify as a formal refund claim nevertheless may toll the period of limitations applicable to refunds if the writing is delivered to the service before the expiration of the applicable_period of limitations the writing in conjunction with its surrounding circumstances adequately notifies the service that the taxpayer is claiming a refund and the basis therefor and either the service waives the defect by considering the refund claim on its merits or the taxpayer subsequently perfects the informal refund claim by filing a formal refund claim before the service rejects the informal refund claim 314_us_186 involving a protest letter 289_us_373 involving a defective original claim 289_us_28 involving a defective original claim 288_us_89 involving a claim_for_refund of sweeping generality 288_us_62 involving a claim rejected as too general 283_us_269 283_us_258 involving a letter and executed waiver form am radiator standard sanitary corp v united_states ct_cl 318_f2d_915 the sparse record in this case establishes that the date letter notified respondent that petitioner believed he had overpaid his taxes for and and that he was entitled to a refund of those overpayments the date letter however contained no description of the basis for petitioner’s refund claim for a writing to qualify as an informal refund claim the writing evaluated with reference to the surrounding circumstances must give the commissioner adequate notice that the taxpayer is seeking a refund of taxes for specified years and of the basis for the claim the relevant inquiry therefore is whether under all the facts and circumstances petitioner gave sufficient notice of the basis for his refund claim to respondent so that respondent could investigate the claim and make a determination on the merits see eg turco v commissioner tcmemo_1997_564 in this case we are presented with a factual record that is so inadequate we cannot fairly conclude that petitioner made an informal refund claim neither the date letter nor petitioner’s jointly filed income_tax return for is an exhibit in this case although respondent agrees the date letter was sent and does not dispute that the contents of the date letter are as described by petitioner and his wife at trial the letter by itself does not provide the minimum information necessary to apprise respondent of the basis of petitioner’s claim the date letter contains no more than an unsupported assertion by petitioner and his wife that they believed they were entitled to refunds for and a writing evaluated with reference to its surrounding circumstances that provides no information about the basis of a taxpayer’s refund claim does not qualify as an informal refund claim because it does not give the commissioner notice fairly advising the commissioner of the nature of the taxpayer’s claim united_states v kales supra pincite petitioner bears the burden of proving that he is entitled to a refund of the overpayments he claims for and rule a because petitioner failed to prove that he made an informal refund claim and because the record establishes that spetitioner did not argue that the date letter coupled with his tax_return constituted his informal refund claim even if petitioner had made such an argument the record foreclosed any evaluation of the argument neither petitioner nor respondent introduced the return into evidence and petitioner did not testify as to the contents of the return without the return or some testimony regarding its contents in the record we simply cannot evaluate whether the facts giving rise to the overpayment which respondent refunded were substantially_similar to the facts generating the overpayments for and the only facts we can fairly find on this record are that the date letter provided notice to respondent that petitioner felt he was entitled to a refund for and and that the letter and the surrounding circumstances did not adequately notify respondent of the basis of the claim see 118_f3d_522 7th cir - - petitioner did not file a timely formal refund claim we must conclude that petitioner has failed to prove that he filed a gualifying refund claim as required by sec_6512 b c consequently we hold that petitioner is not entitled to a refund of his overpayments for and under sec_6512 b c we have considered the other arguments of the parties and to the extent not discussed above we conclude that the arguments are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
